-1*,.
      -.                                         .
        .\              OFFICE    OF THE ATI-ORNEY     GENERAL    OF TEXAS

        --                                    AUSTIN
         0-o.MNW
         *-aA-


    v        Eonomble George H. Shepperd
             Caaptgwller of Public Aacowite
             AdIn8   Texas

             mar sirr
                                                                        of OholJl store
                                                                        I operatedby


                           This 18 Itn answer to your re
             ~ovrpbsr25, 1941, In whioh you re
             quertlons t


                                                                 on the ahaln
                                                                 ,andwhl&4ls
                                                                 eea ae lnoidont-

                                                                 ao&.red thmugh

                                                           rade-lnarJpliraoer




                                  ion under Section 5 or the classifica-
                   tion und8r Seotlon5a3
                         "QueryThree. Suppose it be held thst the ooapany
                   stort*sln nuch mm11 towns vould be Uabls for the ohaln
                   etore tsrx If they sold any OF 411 of the above type




a
    tasde-Inappllaaoea,oould they legltiorrrtel~
                                              dlrpcre
    of auah trbde-iaappllmeea by merely tmasforrlng
    them to tovna ofnore thans,ooo pepulatianvlwawthe
    cgp~xalaalruadyp.syw$ the ahaLa atore t&x anawh

         "QueryFour. Aaatm~ingthbt thla veuld be a
    legltlmateway of dispoalngof euoh Wade-In a plirn-
    tea, then would ouch atoroain tovm of mom &a
    3,000 populationwhfah l-o a lmb d y p s)-ing tb o h b in
    aton tax under Seotion 58 of Artlelolllld P.O.) be
    lisble to pay a duplleatetax under Soatlcm5 by rea-
    aon of ita dlapoaltlonof trade-in owodltles       vhluh
    are neither gas or eleotrloalqpllmaoea but 8re ap-
    pllanoesauoh 08 lae box refrlgoratora,    oil, ooal or
    keroaeaebumen? "
          The pertinentpart of Artlole7060 as amended,Act8 1941,
47th Legialaire, Rowe Bill Ho. 8, Articlev, seation1, read8 b8
fOllov8I
          “And   protldedrUrth8p thfit utll%tlea   p8*   bn
     oceupatlon tax und6r thle Aptlele -11 n& hnwfter
    be requiredto y the lioeimefee impoaedin Artialo
    5a,.HouseBill LB0o. 18, Chapter400, Aota of pclrty-
    fourth Leglalrture,  fop t& privilegeof r&l*    pa
    and eleotrioappllaneeaand rtr for the repriM
    theroof, lntouna of three kJiLu%d (~,Ooo o-;w
    in pcpulatlonaoccrdingto the lfkttpnoed L
    cenaua.’
             Query One. Aaaumiag that the aton in lerrrted ia a tovn
Of lea8 than 3*000 population,la oxbmpt fram the ohala Itore tax
undetr Article 7060, aa amended,and ia eng8gad la the ~elllngor
meturalgas appllmow, aa inai&M,aZ to it8 utilitybualnera,end,
baceptatrade-Inappliuraeaaf~a part of tha sale Flee of it8
Zrbtumblgo9 appU.anoea,it la our opinioatht auox atoro ia en-
titled to sell aueh trade-in6ppl%w#ea vlthmt subfesting Itself
to the chain store tax,
           The acaeptanaeof au& trade-inappl¶maees,liapart pa?-
sexitof the sale price of the new a llamea, la a part of the
oonaldsratlm for the sale and ia 03 yba l?ialdentOf th.4bualmJaa
of the seller. He la equallyeuthoriacdto oonvertsuah trade-In
I   BopombbleGeorgeH. shepphtrd,
                               Page 3


             into aaah a8 he would b8 to a*11 for aesh in the flnt
    epgli43aae



I
    l&aace, so long ead0n.l~aolmger tho OOCOptUtcecad UlO af
    awh trade-larppllanoea,la only l.wUlentelto hl8 pr%whrybual-
    -88 of Purnlah~~ nDtvrs2 gas SM selling asturPl g86 appllamer.
                Our guprmm Court haa raid:
                 "The same pemm or corpontloa may oerry cn
            severalQlffezeRtbu6lnea8e8, and, of wura6,    aa? ba
            taxed inrespeat ofe8eh~ but*       th48L6gtsl*ture
            has definedmd taxed ena bualaear,   It la not to k
            raamed that it ham lnteadedto &gala tu the use
            business u&w   unother mme, nor la it to be rammed
            that It has intendedto tax, aa a dlatinet  bualneaa,
            vhloh la a mere lnoldentof imotherbusiness that
            vhlchh8a beendeflnedsnd tuedraa       whole." Texas
            Co. vs. St@ams,   100 Tex. 620g 103 S.W. 481.
                 The faata outllaod In your Inquiry !bdle@te that the
    nller     fmgager in the selling of the meraheadl88 laqulnd ebaut
    aalr inoldeatally     end oooariosP1~ for tha purpose of oonvo~tiag
    tt.uule prloe of bir nevme~&WMlae Late mh.             Such eollia(t
    bow Saoidentaltoh.lrmalabu8inoarandhehvfng~lndljpald
    4n oeoupatlon tax for the privilegeof eoaduatlngthat bumlwea,
    vo are of the oplnloa     and hold that ho does not w roeh selling
    of tide-la   merehend¶.re aubjeathtiaelt    to She &da    mtcn tax.
                 la n#Qhlag   this   801L81?l8iCNL,
                                                 Ye are Rot Iuwadfu   of
    tho  deofr;tonla tho c88e of Stendaml 011 co. of mxaa V8. state,
    142 8. W. 519, ln whluh writ of erxor wea refumd, whme2.nthe
    aouzt tild thst even thoughdefendantwas engaged,prSmarlly,
    in storing,arlliagor distributing   petroleumpmduota mad lr-
    *Icingof motor vehialea,in order to oame tithln chs lx e m p tlc a
    of Seistloa 5 it mat be sngag                la wmh bualaeaa.
    That cese, hovevec,pnamta a                    t fact altuatlon
    from the matter here under dlaoua~ioa. Then, the sellerwas
    qagpd la oae type of bualneaa obviouslyvlthln the o.mmptlonl
    It was e&so engagedin anotherand entirelydifferent bus&moss
    aot vlthln the exmptlon. Here ow mller la engagedin tbo
    business  of aelliagsppllaaceaurd pets obvlosalywItMa the
    oxemptlonprovidedLn Article7060. Ia mak         hla rralee
                                                             he
    rametlmeatakes trade-lam6rcheadlae not with "x, the exemptloa.
    He hea the privilegeof selling,for vhleh privilegehe ha paid.
It filloVathet he hre the prlvllegeto collectthe eel* prlee -
$0 map the benefitsOS hle aarlee.In order to do 80 he muat
oa?ert his trade-inmerchandiseinto o&ah. He cl&aonly do that
w eolliagthose trade-ina. He debitsin such merahandlae&y
gg m incldentto hle bualness. Ye thiak such sales me authi-
rlaed~
        I@vlw thus Basweredfour first queatlon,it heoomer
unmmrreary to enswerpur ather queatlonr.
                                       Yours very txulr